          Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

JARROD JOHNSON individually, and on          )
Behalf of a Class of persons similarly       )
Situated,                                    )
                                             )
                   Plaintiff,                )
                                             )
     v.                                      )
                                             )
3M COMPANY; ALADDIN                          )
MANUFACTURING CORPORATION;                   )
APRICOT INTERNATIONAL, INC.;                 )
ARROWSTAR, LLC; DALTONIAN                    )
FLOORING, INC.; DEPENDABLE RUG               )
MILLS, INC.; DORSETT INDUSTRIES,             )
INC.; DYSTAR, L.P.; ECMH, LLC d/b/a/         )
CLAYTON MILLER HOSPITALITY                   )    NOTICE OF REMOVAL
CARPETS; E.I. DUPONT DE NEMOURS              )
AND COMPANY; EMERALD CARPETS,                )
INC.; ENGINEERED FLOORS, LLC;                )                      4:20-cv-8-AT
                                                  Civil Action No. ________
FORTUNE CONTRACT, INC.; HARCROS              )
CHEMICALS, INC.; INDIAN SUMMER               )
CARPET MILLS, INC.; INDUSTRIAL               )    JURY TRIAL DEMANDED
CHEMICALS, INC.; LEXMARK CARPET              )
MILLS, INC.; LYLE INDUSTRIES, INC.;          )
MFG CHEMICAL, INC.; MILLIKEN &               )
COMPANY; MOHAWK CARPET, LLC;                 )
MOHAWK INDUSTRIES, INC.; NPC                 )
SOUTH, INC.; ORIENTAL WEAVERS                )
USA, INC.; S & S MILLS, INC.; SHAW           )
INDUSTRIES, INC.; SHAW INDUSTRIES            )
GROUP, INC.; TANDUS CENTIVA, INC.;           )
TANDUS CENTIVA US, LLC; TARKETT,             )
INC.; TARKETT USA, INC.; THE                 )
CHEMOURS COMPANY; THE DIXIE                  )
GROUP, INC.; THE SAVANNAH MILLS              )
GROUP, LLC; VICTOR CARPET MILLS,             )

                                       1
           Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 2 of 17




INC.; Q.E.P. CO., INC.; and FICTITIOUS           )
DEFENDANTS A-J, those persons,                   )
corporations, partnerships or entities who       )
acted either as principal or agent, for or in    )
concert with the other named Defendants          )
and/or whose acts caused or contributed to       )
the damages sustained by the Plaintiff,          )
whose identities are unknown to the Plaintiff,   )
but which will be substituted by amendment       )
when ascertained,                                )
                                                 )
                    Defendants.                  )


      Defendant 3M Company (“3M”), by undersigned counsel, hereby provides

notice pursuant to 28 U.S.C. § 1446 of the removal of the above-captioned case from

the Superior Court of Floyd County, the State of Georgia, to the United States

District Court for the Northern District of Georgia, Rome Division. Removal is

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

      THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE

                                   SATISFIED

      1.      Plaintiff Jarrod Johnson commenced this action by filing a Complaint

(the “Complaint”) on or about November 26, 2019, in the Superior Court of Floyd

County, the State of Georgia. The case was docketed with Civil Action No.

19CV02448JFL003. Plaintiff served copies of the Complaint and summons on 3M

on December 13, 2019. A true and correct copy of the Complaint and summons are




                                         2
            Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 3 of 17




attached collectively as Exhibit A. No other process, pleadings, or orders have been

served upon 3M.

       2.      Under 28 U.S.C. § 1446(b), this Notice of Removal must be filed within

30 days of service of the Complaint on 3M. Accordingly, removal is timely.

       3.      The time for 3M to answer, move, or otherwise plead with respect to

the Complaint has not yet expired.

       4.      Pursuant to 28 U.S.C. § 1446(d), 3M is serving a copy of this Notice

upon counsel for Plaintiffs and upon all adverse parties to this case, and a copy is

being filed with the Clerk of the Superior Court of Floyd County, the State of

Georgia.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 90(a)(3) and

1441(a), because the United States District Court for the Northern District of

Georgia, Rome Division is the federal judicial district and division embracing the

Superior Court of Floyd County, the State of Georgia, where this action was

originally filed.

       6.      By filing a Notice of Removal in this matter, 3M does not waive the

rights of any Defendant to object to service of process, the sufficiency of process,

jurisdiction over the person, or venue, and 3M specifically reserves the rights of all

Defendants to assert any defenses and/or objections to which they may be entitled.




                                           3
           Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 4 of 17




      7.      Moreover, 3M reserves the right to amend or supplement this Notice of

Removal.

      8.      If any question arises as to the propriety of the removal of this action,

3M requests the opportunity to present a brief and requests oral argument in support

of removal.

      9.      As shown below, this case is removable to federal court pursuant to

CAFA.

                 THIS CASE IS REMOVABLE UNDER CAFA

      10.     Removal of this action is proper pursuant to CAFA, which “provides

the federal district courts with ‘original jurisdiction’ to hear a ‘class action’ if the

class has more than 100 members, the parties are minimally diverse, and the ‘matter

in controversy exceeds the sum or value of $5,000,000.’” Standard Fire Ins. Co. v.

Knowles, 568 U.S. 588, 592 (2013) (citing 28 U.S.C. § 1332(d)(2), (d)(5)(B)). To

determine whether the amount in controversy requirement under CAFA is satisfied,

“the claims of the individual class members shall be aggregated.” Id. (quoting

§ 1332(d)(6)).

      11.     The consent of all defendants to CAFA removal is not required. See 28

U.S.C. § 1453(b) (“such action may be removed by any defendant without the

consent of all defendants”).




                                           4
         Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 5 of 17




   A. The Numerosity Requirement Is Satisfied.

      12.    The named Plaintiffs invoke O.C.G.A. § 9-11-23, and seek to represent

other persons on a class action basis as alleged in the Complaint. See Complaint ¶¶

84-99. Accordingly, this case is a “class action” within the meaning of CAFA

because it is brought pursuant to a “State statute or rule of judicial procedure

authorizing an action to be brought by 1 or more representative persons as a class

action.” 28 U.S.C. § 1332(d)(1)(B).

      13.    Plaintiff seeks to represent a putative class of “[a]ll water subscribers

(ratepayers) with the Rome Water and Sewer Division and/or the Floyd County

Water Department.” Complaint ¶ 87. The Complaint alleges that “Plaintiff and the

Proposed Class Members are water subscribers and ratepayers with the Rome Water

and Sewer Division and/or the Floyd County Water Department who have been in

the past, and will be in the future, harmed, injured, and damaged through

contamination of their drinking water and payment of surcharges to recoup the costs

of removing the contamination.” Id. ¶ 86. The Complaint further alleges that, “upon

information and belief, the number of Proposed Class Members probably exceeds

25,000 people.” Id. ¶ 90 (emphasis added). Accordingly, this action satisfies the

requirement for removal that “the number of members of all proposed plaintiff

classes in the aggregate” is equal to or greater than 100. 28 U.S.C. § 1332(d)(5)(B).




                                          5
         Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 6 of 17




   B. The Minimal Diversity Requirement Is Satisfied.

      14.     This Court possesses “original jurisdiction of any civil action in which

the matter in controversy exceeds the sum or value of $5,000,000, exclusive of

interest and costs, and is a class action in which . . . any member of a class of

plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. §

1332(d)(2).

      15.     Moreover, under CAFA, this action “may be removed to a district court

of the United States in accordance with section 1446 . . . without regard to whether

any defendant is a citizen of the State in which the action is brought.” 28 U.S.C.

§ 1453(b).

      16.     Plaintiff Jarrod Johnson is alleged to be a resident of Rome, Georgia,

and a customer of the Rome Water and Sewer Division. Complaint ¶ 11. Upon

information and belief, Plaintiff Jarrod Johnson is a citizen of Georgia.

      17.     Defendant 3M is alleged to be a “foreign corporation.” Id. ¶ 12. 3M is

a Delaware corporation with its principal place of business in Minnesota. Thus, 3M

is a citizen of Delaware and Minnesota.

      18.     Accordingly, the minimal diversity requirement is satisfied.

   C. The Amount In Controversy Requirement Is Satisfied.

      19.     Under CAFA, the amount in controversy must exceed five million

dollars ($5,000,000), exclusive of interest and costs. See 28 U.S.C. § 1332(d)(2). In


                                          6
         Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 7 of 17




a putative class action, the amount in controversy is determined by aggregating the

claims of all members of the putative class. See 28 U.S.C. § 1332(d)(6). The

Supreme Court has made clear that “a defendant’s notice of removal need include

only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89

(2014); see also Anderson v. Wilco Life Ins. Co., 943 F.3d 917, 925 (11th Cir. 2019);

28 U.S.C. § 1446(c)(2) (“the notice of removal may assert the amount in

controversy”). Moreover, in “actions seeking declaratory and injunctive relief, it is

well established that the amount in controversy” may be “measured by the value of

the object of the litigation.” Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S.

333, 347 (1977); see also Anderson, 943 F.3d at 925. The Court may also consider

claims for punitive damages and attorneys’ fees as part of the jurisdictional amount.

See, e.g., McDaniel v Fifth Third Bank, 568 F. App’x 729, 731 (11th Cir. 2014);

Bankhead v. Castle Parking Solutions, LLC, 2017 WL 10562976, at *3 (N.D. Ga.

2017).

      20.    The amount in controversy in this action exceeds five million dollars

($5,000,000) in the aggregate. The Complaint alleges that “Plaintiff and the

Proposed Class Members are owners and occupants of property serviced by the

Rome Water and Sewer Division and/or the Floyd County Water Department who

have been, and continue to be, provided with and subjected to contaminated water


                                         7
         Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 8 of 17




as a result of the release of toxic chemicals [namely, “PFCs”] by the Named and

Fictitious Defendants.” See, e.g., Complaint ¶¶ 1, 3. The Complaint further alleges

that “[i]n 2016, Rome’s then-current water treatment filtration system was not

capable of removing or reducing levels of PFCs” to comply with new EPA Health

Advisories, and “took emergency precautions and implemented an emergency

temporary filtration process.” Id. ¶ 80. Allegedly, the City of Rome’s “water supply

needs a new and permanent filtration system” as well “to provide a safe, long-term

supply of water.” Id. ¶ 81. The Complaint alleges that “[t]hese emergency efforts

have cost, and will continue to cost, Rome millions of dollars to implement, and the

City was forced to implement a surcharge upon all customer rate payers to recoup

its costs.” Id. ¶ 82 (emphasis added). According to the Complaint, “[s]uch increased

costs will be passed on to all customer rate payers to recoup them through additional

and   increased    surcharges,”    and    “[t]he   City      estimates   that   water

subscribers/ratepayers will likely see a minimum of 2.5% rate increase each year for

the foreseeable future.” Id. Plaintiff alleges that “Plaintiff and the Proposed Class

Members have been “damaged through contamination of their drinking water and

the payment of surcharges to recoup the costs of removing the contamination” (id. ¶

86), and seeks damages to compensate for “losses for the surcharges incurred as

ratepayers for the costs of partially filtering Long-Chain PFCs from their drinking

water and other damages to be proved at trial.” Id. ¶ 103.


                                          8
         Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 9 of 17




      21.    That the amount in controversy exceeds the CAFA jurisdictional

minimum is further shown by the complaint filed in a separate action by the City of

Rome, Georgia, against the same Defendants named here (including 3M), through

which the City of Rome seeks to recover (among other things) “expenses incurred

as part of its temporary emergency treatment and future expenses associated with

the purchase and construction of a permanent filtration system.” See Complaint, The

City of Rome, Georgia v. 3M Company, No. 19CV02405JFL003 (Ga. Super. Ct.,

Floyd Cty. Nov. 19, 2019) (attached hereto as Exhibit B). There, the City of Rome

alleges that “[t]he cost associated with installation of a permanent filtration system

is tens of millions of dollars.” Id. ¶ 87 (emphasis added). The Complaint in this case

alleges that the costs to be incurred by the City of Rome for, among other things,

installation of a “new, permanent filtration system”—which, again, the City itself

alleges to be tens of millions of dollars—“will be passed on to all customer rate

payers to recoup them through additional and increased surcharges” that Plaintiff

seeks to recover in this action. Complaint ¶ 82.

      22.    Furthermore, Plaintiff’s broad request for “past, present, and future

compensatory damages” in this action encompasses “interest and reasonable

attorneys’ fees and litigation expenses, and punitive damages in an amount sufficient

… to punish and penalize [Defendants], and to deter them from repeating their

wrongful conduct, and all costs.” Complaint ¶ 105 (emphasis added); see also id.


                                          9
        Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 10 of 17




¶ 115; id. at p. 31. Moreover, the Complaint pleads that “[i]n addition to their claims

for damages, Plaintiff and Proposed Class Members are entitled to an injunction to

abate the nuisance created and maintained by Defendants.” Id. ¶ 119. The Complaint

demands “judgment[s] and decree[s]” “enjoining [Defendants] from maintaining the

nuisance”; “requiring them to remove their PFC chemicals and toxins described

herein from the Rome Water and Sewer Division’s and the Floyd County Water

Department’s water system”; “requiring them to cease releasing any kind of PFC

chemicals and toxins” into such waterways; and “requiring them to prevent any kind

of PFC chemicals and toxins” from “being released.” Id. at pp. 30-31.

      23.    Given the breadth of the alleged damages and relief sought, it is

apparent that the aggregate amount in controversy is greater than five million dollars

($5,000,000), exclusive of interest and costs.

      24.    Accordingly, although 3M denies that Plaintiff or any putative class

members are entitled to recover any amount, and denies that Plaintiff or putative

class members are entitled to any of the relief sought, the amount in controversy

requirement for removal under CAFA is satisfied.

      25.    Because the numerosity, minimal diversity, and amount in controversy

requirements of CAFA are satisfied, this case is subject to removal to federal court.




                                          10
        Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 11 of 17




      WHEREFORE, Notice is given that this action is removed from the Superior

Court of Floyd County, the State of Georgia, to the United States District Court for

the Northern District of Georgia, Rome Division.

      Dated: January 10, 2020

                                      /s/ Benjamin P. Harmon
                                      Jackson R. Sharman, III, GA Bar
                                      No. 637930
                                      Benjamin P. Harmon, GA Bar No. 979043
                                      Lightfoot, Franklin and White LLC
                                      The Clark Building
                                      400 20th Street North
                                      Birmingham, AL 35203
                                      Telephone: (205) 581-0700
                                      Email: jsharman@lightfootlaw.com
                                      Email: bharmon@lightfootlaw.com

                                      Counsel for Defendant 3M Company




                                        11
        Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 12 of 17




                         CERTIFICATE OF SERVICE

      I certify that on January 10, 2019, I caused a true and correct copy of the

foregoing NOTICE OF FILING OF NOTICE OF REMOVAL to be served to

the following addresses by First Class Mail:

 Ryals D. Stone                           Doug Scribner
 William S. Stone                         David Carpenter
 THE STONE LAW GROUP –                    Geoff Rathgeber
 TRIAL LAWYERS LLC                        Phil Sandick
 5229 Roswell Road NE                     ALSTON & BIRD LLP
 Atlanta, GA 30342                        One Atlantic Center
 404-239-0305                             1201 West Peachtree Street
 ryals@stonelaw.com                       Atlanta, GA 30309
 billstone@stonelaw.com                   404-881-7000
                                          Doug.scribner@alston.com
                                          David.carpenter@alson.com
                                          Geoff.rathgeber@alston.com
                                          Phil.sandick@alson.com

                                          Attorneys for Aladdin Manufacturing
                                          Corporation, Mohawk Carpet, LLC
                                          and Mohawk Industries, Inc.

 Hirlye R. “Ryan” Lutz, III*              Warren N. Coppedge, Jr.
 F. Jerome Tapley*                        Stephen Michmerhuizen
 Brett C. Thompson*                       COPPEDGE, MICHMERHUIZEN,
 CORY WATSON                              RAYBURN
 2131 Magnolia Avenue South               508 S. Thornton Avenue
 Birmingham, AL 35205                     Dalton, GA 30720
 205-328-2200                             706-226-0040
 rlutz@corywatson.com                     steve@coppedgefirm.com
 jtapley@corywatson.com
 bthompson@cortwatson.com                 Attorneys for Arrowstar, LLC

 Attorneys for Plaintiff
 *Application for pro hac vice to be
 filed

                                        12
       Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 13 of 17




Apricot International, Inc.               Steven F. Casey
c/o Guy Binnette                          JONES WALKER, LLP
P.O. Box 1544                             1819 Fifth Avenue North, Suite 100
Dalton, GA 30721-1544                     Birmingham, AL 35203
                                          scasey@joneswalker.com

                                          Attorney for Dependable Rug Mills,
                                          Inc.

James C. Gray, III                        Q.E.P Co., Inc.
Carrie M. Motes                           1001 Broken Sound Parkway, Suite A
LLOYD, GRAY, WHITEHEAD &                  Boca Raton, FL 33487
MONROE, P.C.
880 Montclair Road, Suite 100
Birmingham, AL 35213
jgray@lgwmlaw.com
cmotes@lgwmlaw.com

Attorneys for Daltonion Flooring, Inc.

M. Jerome Elmore                          Alexander B. Feinberg
BONDURANT MIXSON & ELMORE                 MAYNARD COOPER & GALE, P.C.
LLP                                       1901 Sixth Avenue North
One Atlantic Center                       2400 Regions Harbert Plaza
1201 W. Peachtree Street, NW, Suite       Birmingham, AL 35203
3900                                      205-254-1000
Atlanta, GA 30309                         afeinberg@maynardcooper.com
elmore@bmelaw.com
                                          Attorney for Dystar, L.P.
Attorney for Dorsett Industries, Inc.




                                         13
       Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 14 of 17




David J. Marmins                       John M. Johnson
Morgan E.M. Morrison                   Clinton T. Speegle
ARNALL GOLDEN GREGORY LLP              Lana A. Olson
171 17th Street, NW, Suite 2100        LIGHTFOOT, FRANKLIN & WHITE,
Atlanta, GA 30363                      LLC
David.marmins@agg.com                  400 20th Street North
Moran.morrison@agg.com                 Birmingham, AL 35203
                                       jjohnson@lightfootlaw.com
Attorneys for ECMH, LLC d/b/a          cspeegle@lightfootlaw.com
Clayton Miller Hospitality Carpets and lolson@lightfootlaw.com
Emerald Carpets, Inc.
                                       Attorneys for E.I. Dupont de Nemours
                                       and Company

Randall Wilson                           Gregory A. Brockwell
Michael Dumitru                          BROCKWELL SMITH, LLC
MILLER & MARTIN PLLC                     420 20th Street No., Suite 2000
832 Georgia Avenue, Suite 1200           Birmingham, AL 35203
Chattanooga, TN 37402                    greg@brockwellsmith.com
423-756-6600
Randy.wilson@millermartin.com            Attorney for Fortune Contract, Inc. and
Michael.dumitru@millermartin.com         NPC South, Inc.

Attorneys for Engineered Floors, LLC


Richard A. Horder                        Jonathan Bledsoe
Jennifer A. Simon                        THE MINOR FIRM
KAZMAREK MOWREY CLOUD                    745 College Drive, Suite B
LASETER LLP                              P.O. Box 2586
1230 Peachtree Street, Suite 900         Dalton, GA 30722-2586
Atlanta, GA 30309
404-812-0126                             Attorney for Indian Summer Carpet
jsimon@kmcllaw.com                       Mills, Inc., Lyle Industries, Inc. and
                                         The Savannah Mills Group, LLC
Attorneys for Harcros Chemicals, Inc.




                                        14
       Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 15 of 17




E. Britton Monroe                      Michael J. Sullivan
Bryan A. Grayson                       Vonnetta L. Benjamin
Devon K. Rankin                        WOMBLE BOND DICKINSON (US),
Karen M. Ross                          LLP
Hannah S. Stokes                       271 17th Street N.W., Suite 2400
LLOYD, GRAY, WHITEHEAD &               Atlanta, GA 30363-1017
MONROE, P.C.                           404-872-7000
880 Montclair Road, Suite 100          Michael.sullivan@wbd-us.com
Birmingham, AL 35213                   Vonnetta.benjamin@wbd-us.com
bmonroe@lgwmlaw.com
bgrayson@lgwmlaw.com                   Attorneys for Lexmark Carpet Mills,
drankin@lgwmlaw.com                    Inc., Tandus Centiva, Inc., Tandus
kross@lgwmlaw.com                      Centiva US, LLC, Tarkett, Inc. and
hstokes@lgwmlaw.com                    Tarekett USA, Inc.

Attorneys for Industrial Chemicals,
Inc.

Richard E. Broughton                   James B. Carroll
BALL, BALL, MATTHEWS &                 Michael Weiss
NOVAK, P.A.                            M. Russell Wofford, Jr.
445 Dexter Avenue, Suite 9045          CARROLL & WEISS LLP
Montgomery, AL 36104                   1819 Peachtree Road, Suite 104
rbroughton@ball-ball.com               Atlanta, GA 30309
                                       404-228-5337
Attorney for MFG Chemical, Inc.        jcarroll@carrollweiss.com
                                       mweiss@carrollweiss.com
                                       rwofford@carrollweiss.com

                                       Attorneys for Milliken & Company

David C. Higney                        Robert G. McCurry
GRANT, KONVALINKA &                    THE MCCURRY LAW FIRM, LLC
HARRISON, P.C.                         122 W. King Street
633 Chestnut Street, Suite 900         Dalton, GA 30720
Chattanooga, TN 37450-0900             mccurry@mccurrylaw.com
dhigney@gkhpc.com
                                       Attorney for S&S Mills, Inc.
Attorney for Oriental Weavers USA,
Inc.

                                      15
       Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 16 of 17




William V. Custer                        The Chemours Company
Jennifer B. Dempsey                      c/o CT Corporation System
Leah A. Schultz                          289 S. Culver Street
BRYAN CAVE LEIGHTON                      Lawrenceville, GA 30046-4805
PAISNER LLP
One Atlantic Center, Fourteenth Floor
1201 West Peachtree Street, N.W.
Atlanta, GA 30309
404-572-6600
Bill.custer@bclplaw.com
Jennifer.dempsey@bclplaw.com
Leah.schultz@bclplaw.com

Scott Parrish                            Charles A. Hardin
Ellis Lord                               Hillary V. Keller
Neil L. Wilcove                          HARDIN & HUGHES, LLP
Meredith C. Lee                          2121 Fourteenth Street
Jenna Fullerton                          Tuscaloosa, AL 35401
MILLER & MARTIN PLLC                     chardin@hardinhughes.com
832 Georgia Avenue, Suite 1200           hkeller@hardinhughes.com
Chattanooga, TN 37402
423-756-6600                             Attorneys for Victor Carpet Mills, Inc
Scott.parrish@millermartin.com
Ellis.lord@millermartin.com
Neil.wilcove@millermartin.com
Meredith.lee@millermartin.com
Jenna.fullerton@millermartin.com

Attorneys for The Dixie Group, Inc.




                                        16
Case 4:20-cv-00008-AT Document 1 Filed 01/10/20 Page 17 of 17




                               Edward Hine, Jr.
                               LAW OFFICES OF EDWARD HINE,
                               JR., P.C.
                               111 Bridgepoint Plaza
                               Suite 121
                               Rome, GA 30162-5128
                               706-291-2531
                               ed@edwardhinelaw.com

                               Attorneys for Shaw Industries, Inc. and
                               Shaw Industries Group, Inc.




                                  /s/ Benjamin P. Harmon
                                  Benjamin P. Harmon
                                  GA Bar No. 979043




                             17
